476 F.2d 1282
Henry Buford HUDSON, Plaintiff-Appellant,v.NATIONAL SOCIAL SECURITY PROGRAM and Weinberger, Caspar W.,Secretary of Health, Education and Welfare,Defendants-Appellees.
No. 73-1540 Summary Calendar.a
United States Court of Appeals,Fifth Circuit.
June 1, 1973.Rehearing Denied June 14, 1973.

Henry Buford Hudson, pro se.
Anthony J. P. Farris, U. S. Atty., Helen M. Eversberg, Robert Darden, Asst. U. S. Attys., Houston, Tex., for defendants-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal is frivolous and entirely without merit.  It is therefore

Dismissed.1


a
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See Local Rule 20